DETAILED ACTION
Claims 1-5 are presented for examination.
Acknowledgement is made of the present application as a National Stage (371) entry of PCT Application No. PCT/KR2018/014029, filed November 15, 2018, which claims benefit under 35 U.S.C. §119(a-d) to Korean Patent Application No. 10-2018-0004434, filed January 12, 2018. Receipt is acknowledged of a certified copy of the Korean ‘434 application on July 10, 2020, as required by 37 C.F.R. §1.55.

Information Disclosure Statement
	Applicant’s Information Disclosure Statement filed July 10, 2020 (two pages total) has been received and entered into the present application. As reflected by the attached, completed copy of form PTO/SB/08A, the Examiner has considered the cited references. 

Priority
	Acknowledgement is made of the present application as a National Stage (371) entry of PCT Application No. PCT/KR2018/014029, filed November 15, 2018, which claims benefit under 35 U.S.C. §119(a-d) to Korean Patent Application No. 10-2018-0004434, filed January 12, 2018. Applicant is reminded that a later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. §112(a) or the first paragraph of pre-AIA  35 U.S.C. §112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). 
	The disclosure of prior-filed Korean Patent Application No. 10-2018-0004434, filed January 12, 2018, is published in Korean and, therefore, cannot be fully evaluated to determine sufficiency of support 
	Accordingly, the effective filing date of claims 1-5 presently under examination is November 15, 2018 (the filing date of PCT Application No. PCT/KR2018/014029). The Examiner will revisit the issue of priority as necessary each time the claims are amended. 

Objections to the Claims
	Claim 1 is objected to for failing to define the acronym “HDAC6” at its first occurrence in the claims. Appropriate correction is required. 
	For the purposes of examination, the acronym “HDAC6” will be interpreted as “histone deactylase 6”, per the disclosure at p.1, l.19-21 of the as-filed specification. 
	Claim 3 is objected to for misspelling the term “from” as “form” at l.2 of the claim. Appropriate correction is required. 

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claims 1-2 and 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation “an active ingredient” that defines the composition comprising “a HDAC6 inhibitor as an active ingredient” renders the claim indefinite because it is unclear what “activity” is being referenced. For example, it is unclear if the “active ingredient” defines simply a HDAC6 inhibitor, or an 
As claims 4-5 do not remedy this point of ambiguity in claim 1, they must also be rejected on the same grounds. 
In claim 2, Applicant recites “ACY-63”, which is an acronym that appears to circumscribe the same compound also recited in claim 2 as “ACY-1215 (Ricolinostat)” (see CAS Registry No. 1316214-52-4, SciFinder). As Applicant recites each of “ACY-63” and “ACY-1215” as separate compounds, it is unclear if “ACY-63” circumscribes a compound with the same chemical structure as “ACY-1215” (in which case the claim is additionally indefinite for reciting duplicative recitations) or another, structurally distinct compound (in which case the claim is additionally indefinite for failing to clearly identify the intended chemical structure). Clarification is required. 
In claim 2, Applicant recites “CAY10603”, which is an acronym that appears to circumscribe the same compound also recited in claim 2 as “ISOX” (see CAS Registry No. 1045792-66-2, SciFinder). As Applicant recites each of “CAY10603” and “ISOX” as separate compounds, it is unclear if “CAY10603” circumscribes a compound with the same chemical structure as “ISOX” (in which case the claim is additionally indefinite for reciting duplicative recitations) or another, structurally distinct compound (in which case the claim is additionally indefinite for failing to clearly identify the intended chemical structure). Clarification is required. 
In claim 2, Applicant recites the compounds “ST-3-06” or “ST-2-92”, which are not clearly terms of art to which a specific and distinct chemical structure has been attributed (see CAS Registry No. 1814960-55-8, “ST 3-06”, SciFinder; and CAS Registry No. 1814960-56-9, “ST 2-92”, SciFinder). As a result, Applicant fails to reasonably apprise the ordinarily skilled artisan of the specific compounds circumscribed by the acronyms “ST-3-06” and “ST-2-92” and, thus, circumscribed by the instant claims. Clarification is required. 
For these reasons, the claims fail to meet the tenor and express requirements of 35 U.S.C. §112(b) (pre-AIA  second paragraph).
Claim Rejections - 35 USC § 112(d) (Pre-AIA  Fourth Paragraph)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

2.	Claims 4-5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
In claim 4, Applicant recites “[t]he composition of claim 1, wherein the itching is induced by one or more” of the recited elements, which fails to further limit the subject matter of claim 1 because it does not introduce any further physical and/or structural limitations on the recited product. Instead, Applicant’s claim 4 appears to further limit the intended use of the composition – by further defining the origin of the itching for which the composition is used – but not the actual product per se. As a result, Applicant’s claim 4 does not properly further limit the subject matter of the claim from which it depends. Similar ambiguity exists also in claim 5, which recites substantially similar claim language to that of instant claim 4. Clarification is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zain et al. (“Targeting Histone Deacetylases in the Treatment of B- and T-cell Malignancies”, Invest New Drugs, 2010; 28(Suppl 1):S58-S78, cited by Applicant on the 07/10/20 IDS).
Zain et al. teaches the HDAC inhibitor vorinostat (also known as suberoylanilide hydroxamic acid, or “SAHA”), which was effective to provide significant pruritis relief in patients with cutaneous T-cell lymphoma (col.2, para.3, p.S72).
	In claim 1, Applicant recites “[a] pharmaceutical composition for preventing or treating itching, comprising a HDAC6 inhibitor as an active ingredient”.
	In claim 2, Applicant further limits the HDAC6 inhibitor to, e.g., vorinostat (SAHA).
	Zain et al. teaches vorinostat (also known as “SAHA”) for mitigating itching in patients with cutaneous T-cell lymphoma.
	In claims 4-5, Applicant further limits the itching to that induced by one or more of, e.g., trypsin, tryptase, etc.
	Applicant’s limitation directed to “preventing or treating itching” induced by any one or more of the elements recited in instant claims 4-5 constitutes an intended use of the product recited – in this case, the HDAC6 inhibitor vorinostat (also known as “SAHA”). A recitation of an intended use of the claimed product must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art1. 

Therefore, instant claims 1-2 and 4-5 are properly anticipated under AIA  35 U.S.C. §102(a)(1).

4.	Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (“Selective HDAC Inhibition by ACY-241 Enhances the Activity of Paclitaxel in Solid Tumor Models”, Oncotarget, 2017 January 10; 8(2):2694-2707, Published Online December 1, 2016).
	Huang et al. teaches the HDAC6 inhibitor ACY-241 (col.1, para.3, p.2695). Huang et al. further teaches dissolution of ACY-241 in DMSO, as well as a formulation of ACY-241 dissolved and diluted in 50 mM HEPES, pH 7.4, 100 mM KCl, 0.001% TWEEN-20, 0.05% BSA and 20 M tris(2-carboxyethyl)phosphine (col.1, para.4, p.2703; col.2, para.1, p.2703). 
	In claim 1, Applicant recites “[a] pharmaceutical composition for preventing or treating itching, comprising a HDAC6 inhibitor as an active ingredient”.
	In claims 2-3, Applicant further limits the HDAC6 inhibitor to, e.g., ACY-241.
	In claims 4-5, Applicant further limits the itching to that induced by one or more of, e.g., trypsin, tryptase, etc.
	Huang et al. clearly teaches the HDAC6 inhibitor ACY-241.
	Applicant’s limitation directed to “preventing or treating itching” (claim 1), particularly that induced by any one or more of the elements recited in instant claims 4-5, constitutes an intended use of the product recited – in this case, the HDAC6 inhibitor ACY-241. A recitation of an intended use of the 2. 
	In the instant application, Applicant’s recited intended use does not impart any physical or material characteristics to the claimed product that are not already present in the prior art of Huang et al. As the recited intended use does not result in a structural difference between the claimed invention and the prior art, the statement of intended use as recited in claim 1, and further limited in instant claims 4-5, does not itself patentably distinguish the claimed product from the prior art product. Moreover, the prior art product of Huang et al. must be capable of being used in the same manner as that instantly claimed because products of identical chemical composition must be capable of being used in the same manner. MPEP §2112.
Therefore, instant claims 1-5 are properly anticipated under AIA  35 U.S.C. §102(a)(1).

Conclusion
Rejection of claims 1-5 is proper.
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096.  The examiner can normally be reached on Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
September 15, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP §2111.01(II), which states, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention, the preamble is not a claim limitation”). Also, “[i]f a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.”
        2 See MPEP §2111.01(II), which states, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention, the preamble is not a claim limitation”). Also, “[i]f a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.”